DETAILED ACTION
	This rejection is in response to Amendments filed on 03/18/2022.
	Claims 1-7 have been cancelled.
	Claims 8-21 are currently pending and have been examined.
	Claims 8 and 15 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see page 8, filed 03/18/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 9-13 of remarks filed on 03/18/2022 that applying image processing to analyze a video in order to select an image of the user for further processing to determine products that are worn by the user via machine learning analysis is not directed to an abstract idea, Examiner respectfully disagrees.
Product recommendations based on looking at images of users wearing products is as sales activities or behavior and is directed to certain methods of organizing human activity to solve a commercial issue regarding product recommendations. A human can perform a mental process to reasonably observe, evaluate, track products in the images. Therefore, the claims are directed to an abstract idea. 
Machine learning is not directed towards the abstract idea, however it is considered an additional element under step 2A (prong 2) and step 2B of 2019 PEG. It is unclear how machine learning analysis provides an improvement to technology. 
With respect to applicant’s arguments on pages 13-15 of remarks filed on 03/18/2022 that the claims improve technology of image processing by improving the computer’s ability to accurately identify items in images by training and applying a machine learning model that can identify different types of fabrics worn by a user, Examiner respectfully disagrees.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a).
The claims do not recite limitations any positively recited limitations regarding “training” a model other than describing the classifier as trained. It is unclear how a computer’s ability to identify items in images and increasing confidence percentages improves technology. Applicant states in a conclusory manner that there is an improvement to technology but fails to show how exactly technology is improved. Therefore, the claims are not integrated into a practical application. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 8-14 are directed to a system and claims 15-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
.
Regarding representative independent claim 8, the claim sets forth a system for assessing product preferences, in the following limitations:
analyze… a video …monitoring the user, wherein the video corresponds to a video conference between the user and one or more remote participants…; 
select an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image;
 process the selected image to determine one or more products worn by the user,… wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and a confidence percentage, wherein the confidence percentage is increased by …; and 
determine one or more product recommendations based on the one or more products worn by the user.
The above-recited limitations set forth an arrangement to recommend products to a user.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending products based on what the user wore in a video. This arrangement also amounts to mental process involving observing what a user is wearing and judging what a user is wearing by analyzing images based on percentages related to occupancy and confidence of the products.  Such concepts have been considered ineligible certain methods of organizing human activity and mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
A computer system for monitoring a user to assess product preferences, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: (8);
A computer program product for monitoring a user to assess product preferences, the computer program product comprising one or more computer readable storage 4AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED DECEMBER 22, 2021 APPLICATION No. 15/923,007 media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (15)
wherein the video is obtained in response to the user receiving a notification at a device of the user, after initiation of the video conference and during the video conference, and the user providing permission to share the video stream to the server for image processing by the server (8 and 15);
wherein the one or more products are determined using machine learning analysis that employs a classifier that is trained to identify products (8 and 15);
supplementing the machine learning analysis with location and time information received from the device of the 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JUNE 18, 2021user, and wherein the classifier includes a neural network trained, using supervised learning, with sample images of a variety of different types of fabrics to determine the confidence percentage with regard to fabric; (8 and 15); APPLICATION No. 16/447,097
the device of the user (9 and 16);
an electronic commerce database (13 and 20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A computer system for monitoring a user to assess product preferences, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: (8);
A computer program product for monitoring a user to assess product preferences, the computer program product comprising one or more computer readable storage 4AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED DECEMBER 22, 2021 APPLICATION No. 15/923,007 media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (15)
wherein the video is obtained in response to the user receiving a notification at a device of the user, after initiation of the video conference and during the video conference, and the user providing permission to share the video stream to the server for image processing by the server (8 and 15);
wherein the one or more products are determined using machine learning analysis that employs a classifier that is trained to identify products (8 and 15);
supplementing the machine learning analysis with location and time information received from the device of the 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JUNE 18, 2021user, and wherein the classifier includes a neural network trained, using supervised learning, with sample images of a variety of different types of fabrics to determine the confidence percentage with regard to fabric; (8 and 15); APPLICATION No. 16/447,097
the device of the user (9 and 16);
an electronic commerce database (13 and 20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (Pub. No.: US 2014/0363059 A1, hereinafter “Hurewitz”) in further view of Anttonen et al. (Pub. No.: US 20150052013 A1, hereinafter “Anttonen”) in even further view of Zadeh (Pub. No.: US 2014/0201126 A1, hereinafter “Zadeh”) in further view of Gao et al. (WO 2013/063945 A1, hereinafter “Gao”).

Regarding claims 8 and 15
Hurewitz discloses a computer system for monitoring a user to assessing product preferences, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to (Hurewitz, [0005]: monitoring the movement of the customer within the retail store; [0050]): 
analyze, at a server, a video from an image capture device monitoring the user,…; select an image from the video of the user for image processing, wherein the video is analyzed on a frame-by-frame basis to select the image based on the user being visible in the selected image (Hurewitz, [0028]: Computers could analyze those images from camera to locate individual customers using techniques such as facial recognition; FIG. 13, [0114-0115]: video camera is used to identify a user and track the customer's movements and activities during this visit to the retail store and analyze video image of user; [0077] and [0128]: customer shown in video feed of still images is analyzed; [0117]: snapshots;[0119] and [0121]); 
process the selected image to determine one or more products … by the user,… (Hurewitz, [0004]: track customer interaction with products in the store); [0033-0034] and [0119]: video cameras and image analysis is used to identify the product user is interacting with in the store;  [0114], [0117]);
and determine one or more product recommendations based on the one or more products … by the user (Hurewitz, [0111-0112]: customized product recommendations presented on display based on shopping data including shipping behavior of customer in person as recorded; [0083]: provide product recommendation to customer; [0106]).
Hurewitz teaches determining products and product recommendations based on products used by a user (Hurewitz, [0004], [0033-0034], [0083], [0106], [0111-0119]) but does not explicitly teach: 
wherein the video corresponds to a video conference between the user and one or more remote participants, wherein the video is obtained in response to the user receiving a notification at a device of the user, after initiation of the video conference and during the video conference, and the user providing permission to share the video stream to the server for image processing by the server;
process the selected image to determine one or more products worn by the user (emphasis added),
wherein the one or more products are determined using machine learning analysis that employs a classifier that is trained to identify products;
wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and a confidence percentage, wherein the confidence percentage is increased by supplementing the machine learning analysis with location and time information received from the device of the user, and wherein the classifier includes a neural network trained, using supervised learning, with sample images of a variety of different types of fabrics to determine the confidence percentage with regard to fabric; and 
determine one or more product recommendations based on the one or more products worn by the user (emphasis added).
However, Anttonen teaches that it is known to include:
process the selected image to determine one or more products worn by the user (emphasis added) (Anttonen, [0010-0014]: identify the items worn or carried by the customer when the images of the customer were captured; [0037]: process image data; [0042-0043]; [0083]);
and determine one or more product recommendations based on the one or more products worn by the user (emphasis added) (Anttonen, [0018]: select one or more recommended and/or related items, based upon the items worn or carried by the customer when the images of the customer were captured; [0048]; [0101]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz with Anttonen to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz would continue to teach determining products and product recommendations based on products used by a user except that now the products are worn by the user according to the teachings of Anttonen. This is a predictable result of the combination. 
(Anttonen, [0011-0012]). 
However, Zadeh teaches that it is known to include:
wherein the video corresponds to a video conference between the user and one or more remote participants (Zadeh, [2319]: communicate video to all people in video frame and sends notification to all people in video frame; [2808]:  video conferences among all people recognized in the still image or video frame; [2803]: users use privacy for sharing like permission for access with other people; [2804]: permission for who can see it; [2810]: private room users can share video; [2815]: automatically) sent an invitation to join notification; [2729]: live messaging; [2935]: live feeds);
wherein the one or more products are determined using machine learning analysis that employs a classifier that is trained to identify products (Zadeh, [0181]: machine learning, training samples, extracting data or patterns (from the video) [2013-2014]: information extracted from images to determine relationships; [2027]: relationships come from trained computer learning machine; [2535]: classifiers);
wherein the one or more products are determined based on an occupancy percentage of the one or more products in the selected image, wherein the occupancy percentage is based on an amount of a product that is occupied by an element, and (Zadeh, [3016]:  recognize logos on various parts of image; [3226]: features targeted from shoe such as logo; [1397]: recognition of (pattern, logo, etc.) and length and ratio of feature; [2296]: percentage and extract logo written on shirt in image; Table 1, [3232]: feature occupy fraction of image) 
a confidence percentage, wherein the confidence percentage is increased by supplementing the machine learning analysis with location and time information received from the device of the 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JUNE 18, 2021user APPLICATION No. 16/447,097  (Zadeh, [2010]: date and location used as context for confidence of recognition of product in image (e.g. wearing tie or skirt based on certain date and country); [2013-2014]: information extracted from images to determine relationships; [2581]: analyze clothing with emphasis on the event; [2047]: dates used for recognition and correlation of objects; [2005-2006]: from video find degrees of relationships or connections between objects based on occasions; [2007]: correlation between object and concept validates with more accuracy and higher confidence level; [2027]: relationships come from trained computer learning machine; [2535]: classifiers),
and wherein the classifier includes a neural network trained, using supervised learning, with sample images of a variety of different types of fabrics to determine the confidence percentage with regard to fabric (Zadeh, [2405]:  training sample images on a neural network; [1807] and [2028]: supervised training to train a classifier based on the labeled samples used with images; [2090]: histogram indicates pattern in image (e.g. fabric); [2308]: sample images with known histogram trained with neural network; [2049]: recognize patterns and texture in images to find relationships (e.g. confidence); [2066]: compare the partial pattern to the library of all possible objects in that setting or environment, for partial match based on percentage; [2068]: partial matching with objects in library to determine confidence; [2271]: classify image based on confidence factor; [3216]: feature detection based on pattern and image may have features is learned via known training samples, by learning the relationships (e.g., arrangements) between features; [0181]: confidence factor for understanding relationships; [1986]: All the relationships have confidence level; [2636]: relationship based on percent).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz and Anttonen with Zadeh to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz and Anttonen would continue to teach analyzing a video from an image capture device and processing the selected images to determine one or more products except that now the video may include a video conference and the products are determined based on an occupancy and confidence percentage according to the teachings of Zadeh in order to measure reliability of information. This is a predictable result of the combination. (Zadeh, [0094]).
However, Gao teaches that it is known to include:
wherein the video is obtained in response to the user receiving a notification at a device of the user, after initiation of the video conference and during the video conference, and the user providing permission to share the video to the server for image processing (Gao, page 5, L1-25: after call received a call connection between two clients is established then during call video recording request sent and after request sent recording permission is authenticated and if there is recording permission then video recording sent to server; page 11, L10-31: video sent for processing for analysis; page 3, L35-45: server receives video recording and generates and store video recording file to server; pg 2, L 1-10).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Hurewitz, Anttonen, Zadeh with Gao to include the aforementioned limitations since such a modification would be predictable. Specifically, Hurewitz, Anttonen, and Zadeh would continue to teach video conferencing except that now the video is obtained in response to a notification or message after and during video conference based on permission according to the teachings of Gao in order to conveniently share video recording during video call. This is a predictable result of the combination. (Gao, page 1, L1-17 and pg 2, L 1-10).

 

Regarding claims 9 and 16
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 8, as well as: further comprising instructions to send the one or more product recommendations to the device of the user (Hurewitz, [0083]: provide product recommendation to customer; [0106], [0111-0112]).  


Regarding claims 10 and 17
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 8, as well as: further comprising instructions to send the one or more product recommendations to a third party (Hurewitz, FIG.10, [0078-0083]: product recommendations sent to third party clerk).  


Regarding claims 11 and 18
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 8,  as well as: further comprising instructions to update a user profile of the user with the one or more products …by the user, wherein the user profile comprises a history of products …by the user (Hurewitz, [0057-0058]: update data in database such as in-store tracking data and shopping history of customer; FIG. 13, [0066-0067]: customer product interaction data is stored in profile database; [0040], [0108], [0119]). 
Hurewitz does not explicitly teach one or more products worn by the user
However, Anttonen teaches that it is known to include one or more products worn by the user (Anttonen, [0011-0014]).

Regarding claims 12 and 19 
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 11, as well as: wherein the instructions to determine the one or more product recommendations further comprise instructions to determine the one or more product recommendations based on the history of products …by the user (Hurewitz, [0057-0058]: recommended products, and other content customized based on the user's previous shopping history and purchase history; [0032]: previous customer movements around store and product views can be associated with customer and used to provide personalized deals to customer; [0083]). 
Hurewitz does not explicitly teach products worn by the user
However, Anttonen teaches that it is known to include products worn by the user (Anttonen, [0011-0014]).

 
Regarding claims 13 and 20 
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 8, as well as: 
wherein the instructions to determine the one or more product recommendations further comprise instructions to access an electronic commerce database comprising a plurality of products being vended, and select a subset of the plurality of products being vended to include in the one or more product recommendations (Hurewitz, [0058]: customized content includes recommended products and deals; FIG. 12, [0113]: collected shopping data about customer is collected and used to provide customized content to user; [0041]: The product database server 216 maintains a database of products for sale by the retailer including product categories; [0089-0098]: product database includes upcoming and personalized deals for customers).  


Regarding claim 14
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer system of claim 8, as well as: wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058] and [0111]: customized content for users includes coupons and deals; [0003]: retailer offers the products for sale).

Regarding claim 21
The combination of Hurewitz, Anttonen, Zadeh, and Gao teaches the computer program product of claim 15, wherein the one or more product recommendations comprises one or more products offered by an electronic commerce merchant at a discount (Hurewitz, [0058], [0097-0098] and [0111], [0113]: deals and coupons).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as non-patent literature as Reference U on PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3684                                                                                                                                                                                             

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684